Citation Nr: 1241128	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-40 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to service connection a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a spine disability.

This claim is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's claim for service connection for a spine disability.

The Veteran claims that his spine disability was caused by exposure to Agent Orange while he served in the Republic of Vietnam.  He indicated that shortly after ending his service in Vietnam, he saw a local doctor for symptoms including a high fever and severe back pain.  The Veteran claims that his current spine disorder began during or soon after his service and that he has experienced a continuity of symptomatology since that time.  

In November 2004, an MRI of the lumbar spine revealed lesions which most likely represented hemangiomas, or benign lipomatous lesions.  A VA medical record from October 2006 revealed evidence suggestive of degenerative disc disease.  In March 2007, a VA medical record noted that further testing revealed connective tissue disorders and testing for multiple myeloma returned normal, and that the Veteran was likely suffering from osteoarthritis, with some evidence of degeneration in his lower back and knees.  Thus, the Veteran currently has a diagnosed spine disability.

Currently, the Veteran does not have a diagnosed disability which would afford him the presumptive service connection due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2012).  However, there remains a question of whether the Veteran's spine disability is a chronic condition caused by his time in-service or manifested within a year following separation from service.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

The Veteran's service medical records are negative for any diagnosed spine disability.  However, he claims that his current condition began during or soon after his military service.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his spine disability must be given consideration in determining whether service connection is warranted.  
In the absence of a nexus opinion linking the Veteran's injury with his service though, the Veteran's service connection claim cannot be granted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To fully consider the Veteran's claim that he has a spinal disability related to his service, an examination is needed to determine the etiology of the Veteran's current spinal disability, and to determine the chronicity of his complaints.  It is unclear whether the Veteran's current spine disability first manifested during his period of active service, whether his arthritis manifested within one year following his separation from service, or whether the disability manifested at a later date.  For that reason, the Board finds that a remand for an examination and opinion is necessary.

To date, the Veteran has not been afforded a VA examination with respect to his claim.  VA's duty to assist includes a duty to provide a medical examination or a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).  The unanswered questions regarding the onset and causation of the Veteran's spine disability require further inquiry since the Board cannot make these medical determinations.  Colvin v. Derwinski, Vet. App. 171, 175 (1991).  

Additionally, in a March 2009 statement, the Veteran identified private treatment records which have not been obtained.  The Veteran indicated that he sought treatment from a private medical doctor for his lower back pain shortly after separation from service.  Obtaining those records will help to determine onset and causation of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any outstanding or additional records of treatment for lower back problems.  Specifically, attempt to obtain any and all records from the private medical doctor, whom the Veteran claims he saw shortly following separation from service for severe lower back pain (identified in a March 2009 statement).  All attempts to secure the records must be documented in the claims folder.  

2. After the above development has been completed, schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of any spine disability.  The examiner should review the claims folder and should note that review in the report.  The examiner should also provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's account of lower back pain following his time in-service.  Additionally, the examiner should consider the Veteran's service medical records showing a history of swollen and painful joints and his post-service medical records, showing a diagnosis of a spine disability.  The examiner should also consider the Veteran's statements regarding current private and VA treatment for a spine disability and all other pertinent evidence obtained pursuant to this remand.  Finally, the examiner should consider the Veteran's lay assertions and any other evidence regarding a continuity of spine and lower back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:

a)  Diagnose all current spine disabilities.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current spine disability is etiologically related to the Veteran's active service, to include exposure to herbicides.

c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed arthritis of the spine manifested during service or within one year of separation from service, or is otherwise due to any event, disease, or injury incurred in service.

3. Then, readjudicate the claim.  If the decision remains adverse to the veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

